IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FIFTH DISTRICT

                                                 NOT FINAL UNTIL TIME EXPIRES TO
                                                 FILE MOTION FOR REHEARING AND
                                                 DISPOSITION THEREOF IF FILED

DENISE COLLINS,

               Appellant,

 v.                                                     Case No. 5D15-1885

DWAYNE COLLINS, SR.,

           Appellee.
________________________________/

Opinion filed April 1, 2016

Appeal from the Circuit Court
for Lake County,
Mark J. Hill, Judge.

Brandon M. Tyson, of Tyson Law Firm,
LLC, Altamonte Springs, for Appellant.

Paul W. Darby and Thomas Holden, of
Holden & Darby, P.A., Tavares, for
Appellee.


PER CURIAM.

       Denise Collins appeals a final judgment of dissolution of marriage that provided,

 inter alia, for her former husband to have sole parental responsibility on decisions

 relating to the parties’ minor children’s education and medical care.      Although we

 conclude that the trial court’s factual findings support its decision, we remand the case

 because the final judgment failed to include a specific finding that shared parental
responsibility would be detrimental to the children. See Henderson v. Henderson, 162
So. 3d 203, 207 (Fla. 5th DCA 2015). The final judgment is otherwise affirmed.

      AFFIRMED, IN PART; REVERSED, IN PART; REMANDED.


ORFINGER, EVANDER and COHEN, JJ., concur.




                                          2